Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04 August 2020, 29 October 2020, 29 January 2021, 31 March 2021, 24 August 2021 and 01 October 2021 have been   considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system wherein “a plurality of interwoven electrically conductive field coils…propel the armature while collecting errant magnetic fields” in that the field coils “retur[n] an unused portion of the electromagnetic fields back to the power source as electricity” per the specification ¶[0006], it does not reasonably provide enablement for a system wherein “a plurality of interwoven electrically conductive field coils…propel the armature while collecting errant magnetic fields” in the sense of the system .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The invention is a so-called “electric circulatory leverage drive method and apparatus” (i.e., a motor/generator) including a permanent magnet “gyroscopic flywheel” (i.e., rotor) 100, a stator 114, a controller, a battery and an inverter (Fig.4) that together form a drive which ”creates torque/horsepower from the outside rather than the center multiplying the rotational force” and “a circulatory system that captures excess magnetic fields created by DNA-shaped double helix field coils and sends the energy back to the batteries” (¶[0020]). The stator 114 has teeth 112 individually wrapped by circulatory field coils 106 comprising “strands” 108 and 110 twisted together in a double helix (Figs.3-4). Strand 108 (an “induction coil”) “receives energy to create magnetic field” and strand 110 (“collection coil”) “circulates unused magnetic energy that is converted back into electricity, to the batteries” through an inverter (¶[0024]-¶[0025]; Fig.4). The field coil assembly 108 creates multi-phase electromagnetic fields that cause rotation of the flywheel governed by individual motor controllers, one controller per circulatory field coil” (¶[0021]; Figs.3-5). In other words, strand 108 operates as a motor coil, driving the permanent magnet flywheel and strand 110 operates as a generator coil in which current is induced by the moving permanent magnet.  
But, the specification teaches the invention is “powered from the same source” (¶[0005]) and claim 3 recites that the “motor…is its own generator”. This suggests the current induced in the generator strands 110 is used to charge the battery, which in turn powers the motor coil strands 108, which in turn drives the permanent magnet rotor, which in turn induces current in . 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “a battery configured to send and receive electrical energy” is vague and indefinite in scope.  By definition, a battery stores energy.  The additional functions of “send[ing] and receiv[ing] electrical energy” suggest the battery encompasses additional, unspecified elements.  
	In claim 1, recitations “a stator used to align interwoven field coils” and “an armature that aligns permanent magnets to create rotation” are vague and indefinite.  The term “align” is vague and not idiomatic. The “armature” presumably means “central gyroscopic flywheel” 100 with magnets 102 along the exterior perimeter (¶[0020]; Figs.1-2). This armature is located inside used to align interwoven field coils” when those field coils comprise the stator, and it is unclear how the armature “aligns permanent magnets to create rotation” when the stator field coils cause rotation of the flywheel.  Further, the scope of the term “interwoven” in the context of plural field coils is unclear. The specification ¶[0023] and Fig.3 teach the field coil “strands” 108 and 110 are coiled in a “double helix” structure, whereas the term “interwoven” does not necessarily require this structure and could conceivably comprise other coil configurations.
	In claim 2, “a pulley mechanism to connection rotational energy to desired device” is vague and indefinite in scope. 
	In claim 3, “the plurality of interwoven field coils are configured to create a motor that is its own generator” is vague and indefinite. No specific structure is claimed describing how the configuration “create[s] a motor that is its own generator” [sic].
	In claim 4, “a leveraged drive that creates a circulatory system by operating as a generator and motor at the same time” is vague and indefinite.  The adjectives “leveraged” and “circulatory” are vague and indefinite with respect to their respective subjects in that it is unclear what structure these adjectives describe.
	In claim 5, “a leveraged hubless drive configured to create high torque with magnetic energy created along its perimeter” is vague and indefinite. The adjective “leveraged” is vague and indefinite with respect to its subject in that it is unclear what structure this adjective 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 10,432,079) in view of Colavincenzo et al. (US Pat.Pub.2018/0166945) and Pandya (US 10,084,365).
Regarding claim 1, Ny generally teaches the invention of an energy regenerative motor comprising: 
a controller 114 for ingoing electrical energy (supply voltage applied to motor feature/energizer windings 100b via motor driver controller unit 114; c.10:42-45; Fig.3); 
a battery 113 configured to send and receive electrical energy (Fig.3); 
a stator 13 used to “align…field coils” [sic] (windings) 15/16 (Fig.1); 
a plurality of permanent magnets (poles) 12a (c,7:24-25; Fig.1); 

a plurality of electrically conductive field coils 15/16 that propel the armature (rotor) 12 while collecting errant magnetic fields (i.e., each of the stator poles 13a accommodates two sets of coil windings, inducer windings 15 designated to generate electrical energy and energizer windings 16 designated to produce torque in the permanent magnet rotor 12; c.7:16-24; Fig.1). 

    PNG
    media_image1.png
    530
    496
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    456
    368
    media_image2.png
    Greyscale

Ny does not teach “an inverter for outgoing electrical energy” [sic] or that the field coils 15 & 16 are “interwoven” [sic].  
But, regarding the first feature, Colavincenzo teaches a motor-generator system 3 including an inverter 14 which converts alternating current generated by the motor-generator output to direct current useable in an energy storage (lithium-based storage cells/batteries) 11 which receives energy for storage and outputs energy on an on-demand basis (¶[0043]-¶[0045]; Fig.1A).  

    PNG
    media_image3.png
    431
    574
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Ny and provide “an inverter for outgoing electrical energy” since Colavincenzo teaches an inverter would have been desirable to convert alternating current generated by the motor-generator output into direct current useable in an energy storage.  
Regarding the second feature, Pandya (US 10,084,365) teaches a power converter operable as either a motor or generator including stator field electromagnets 141 comprising “interwoven” conductors 143a & 143b wound in a twisted bifilar or double helix manner around core 143c to provide desired electromagnetic characteristics (abstract; c.16:43-52; c.17:50-62; Fig.2).

    PNG
    media_image4.png
    444
    557
    media_image4.png
    Greyscale


Regarding claim 2, Colavincenzo further teaches a pulley mechanism 5 to connect rotational energy from the motor-generator to a desired device, independent of the engine crankshaft (e.g., accessories such as air compressors 1 & 2 and cooling fan 7; abstract; ¶[0040] & ¶[0042]; Fig.1A).
Regarding claim 3, the plurality of interwoven field coils are configured to “create a motor that is its own generator” in that the combination, in particular Ny, teaches a motor which generates electricity (abstract).
Regarding claim 4, the combination teaches a “leveraged” [sic] drive that “creates a circulatory system by operating as a generator and motor at the same time” [sic] in that Ny’s motor generates electricity while operating as a motor (abstract).
Regarding claim 5, the combination reads on a “leveraged hubless drive configured to create high torque with magnetic energy created along its perimeter” [sic], in particular Ny’s interior rotor 12 comprising magnets 12a on the outer perimeter (Fig.1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Lindsey (US 2,279,690) teaches a combination motor generator including “interwoven” stator field coils (coils) 28 each comprising “interwoven” primary and secondary windings 30 & 31 wound on soft iron core 29, to thereby an electromagnet and induction coil, respectively (c.1:3-15; c.2:16-27; Fig.4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832